Exhibit 10.1
EMPLOYMENT-AT-WILL AGREEMENT
between
GEOEYE INC.
and
JOSEPH F. GREEVES
Effective as of May 28, 2009
To Joseph F. Greeves:
1. Employment By The Company.
     1.1 Subject to terms set forth herein, the Company agrees to employ you as
an employee-at-will in the capacity of Executive Vice President and Chief
Financial Officer commencing on a date to be agreed between you and the Company,
but not later than June 15, 2009. In this position, you will report to the
Company’s Chief Executive Officer, and be charged with supervising the general
financial operations of the Company.
2. Compensation & Benefits.

  2.1   Salary. You will receive an initial gross base annual salary of
$265,000, which will be paid and reviewed in accordance with standard Company
policy (current payment policy is bi-weekly; current review cycles are annual).
    2.2   Company Benefits.

  2.2.1   You will be entitled to all rights and benefits for which you are
eligible under the terms and conditions of the standard Company benefits and
compensation practices which may be in effect from time to time and provided by
the Company to its employees in senior executive positions (the “Company
Benefits”). Currently, the Company provides each employee with 4 weeks of
composite leave per year.     2.2.2   The Company will pay up to $1,500 in
premiums annually toward your company provided life insurance coverage. Such
coverage will be in the amount of $900,000, subject to the continuing approval
of the Company’s life insurance carrier.     2.2.3   To the extent allowed by
the Company’s 401(k) plan, your commencement of employment for purposes of
vesting will date from your first day of employment which will be not later than
June 15, 2009.

  2.3   Severance. You will be entitled to the severance benefits (“Severance
Benefits”) described in Section 6 below, subject to the other terms and
conditions of this Agreement.

 



--------------------------------------------------------------------------------



 



  2.4   Bonuses. You will be eligible to receive an annual bonus of 50% of your
base salary at target, subject to adjustment based upon the Company’s
performance as shown on Appendix A hereto. Payment of bonuses will be made in
accordance with the Company’s standard policy for payment of executive bonuses.
Any bonus payable pursuant to this Section 2.4 shall be paid no later than
March 15 of the year following the year in which such bonus was earned.     2.5
  Stock Grants

  2.5.1   Restricted Stock. On the date that you commence your employment, the
Company will issue 6,000 shares of restricted common stock of the Company to you
pursuant to the Company’s 2006 Stock Incentive Plan. Such shares (subject to
changes set forth in a separate Restricted Stock Agreement to be entered into
between you and the Company) will vest 1/3 on each of the first three
anniversaries of the grant date.     2.5.2   Stock Options. On the date that you
commence you employment, you will be granted options to purchase 25,000 shares
under the Company’s 2006 Stock Incentive Plan (the “Plan”), with a strike price
of the “Fair Market Value” (as defined in the Plan) on the date of such grant.
Of such options (subject to changes set forth in a separate Option Agreement to
be entered into between you and the Company), 25% will vest on each of the first
four anniversaries of the grant date.     2.5.3   Additional Awards. You will be
eligible for additional grants of options and restricted stock under the
Company’s 2006 Stock Incentive Plan and future plans as determined by the
Compensation Committee of the Company’s Board of Directors in its sole
discretion. On the date you commence your employment, as long term incentive
compensation you will receive options and restricted stock units on the same
basis as the other executive who have received long term incentive awards in
2009 with a total fair market value on the date of grant of $178,875 (45% of
annual target cash compensation, not prorated).

3. Proprietary Information Obligations.

  3.1   Confidentiality. You agree that all Confidential Information will be
held in complete confidence and that you will not, during your employment with
the Company, except in the performance of your duties to the Company, or at any
time after the termination of your employment with the Company, disclose to any
person (other than the Company or its affiliates), or use for your own account,
without the prior written consent of the Company, any Confidential Information.
For purposes of this Agreement, the term “Confidential Information” shall mean
information relating to the business and affairs of the Company or any of its
affiliates that is of a confidential nature.

2



--------------------------------------------------------------------------------



 



  3.2   Ownership of Trade Secrets, etc.

(a) All non-public written materials, records and documents made by you or
coming into your possession during your employment with the Company concerning
the business or affairs of the Company or any of its affiliates, except for
personal, financial, or legal records, shall be the sole property of the Company
and its affiliates. Upon the termination of your employment with the Company or
upon the earlier request of the Company during your employment with the Company,
you shall promptly deliver the same to the Company (or its designee).
(b) You agree that any trade secret, invention, improvement, patent, patent
application or writing, and any program, system or novel technique (whether or
not capable of being trademarked, copyrighted or patented) conceived, developed
or otherwise obtained by you during your employment with the Company relating to
the business, property, methods, suppliers or customers of the Company or any of
its affiliates shall be the property of the Company and its affiliates; and you
agree to give the Company prompt written notice of your conception, invention,
authorship, development or acquisition of any such trade secret, invention,
improvement, patent, patent application or writing, and any program, system or
novel technique and to execute such instruments of transfer, assignment,
conveyance or confirmation and such other documents and to do all appropriate
lawful acts as may be required by the Company to transfer, assign, confirm and
perfect in the Company all legally protectible rights in any such trade secret,
invention, improvement, patent, patent application, writing, program, system or
novel technique.
(c) You represent and warrant that the execution and delivery by you of this
Agreement and the performance by you of your obligations hereunder will not,
with or without the giving of notice or the passage of time, (i) to the best of
your knowledge, violate any judgment, writ, injunction or order of any court,
arbitrator or governmental agency applicable to you or (ii) conflict with,
result in the breach of any provisions of or the termination of, or constitute
default under, any agreement to which you are a party or by which you are or may
be bound, including, but not limited to, any employment, confidentiality,
non-competition or non-solicitation agreement entered into between you and any
previous employer. You agree to indemnify and hold the Company harmless from and
against any and all claims for losses, liabilities, damages, costs and expenses
which may arise or result from the violation of any such judgment, writ,
injunction or order or the breach of any such agreement referred to in the
immediately preceding sentence. You have heretofore provided the Company with
copies of any relevant, non- confidential agreement referred to in (ii) above to
which you are bound.

  3.3   Remedies. Your duties under this Section 3 shall survive termination of
your employment with the Company. You acknowledge that a remedy at law for any
breach or threatened breach by you of the provisions of this Section would be
inadequate, and you agree that the Company shall be entitled to injunctive
relief in case of any such breach or threatened breach.

3



--------------------------------------------------------------------------------



 



4. Continuation Of Employment/Restrictive Covenant. During the term of your
employment and for a period of twelve (12) months immediately following your
termination, you shall not, without first obtaining the prior written approval
of the Company, directly or indirectly engage or prepare to engage, in any
activities in competition with the Company, or accept a management-level
position or establish a business relationship (such as management consulting)
with a business or business unit over 50% of whose gross annual revenues arise
from the collection, processing or sale of remote sensing imagery products or
services (including data extraction, imagery analysis and production of imagery
related products) in direct competition with the Company or solicit, induce or
otherwise cause any customers of the Company to terminate or reduce their
relationship with the Company. Such approval by the Company shall not be
unreasonably withheld.
5. Nonsolicitation. While employed by the Company, and for twelve (12) months
immediately following your termination, you agree not to interfere with the
business of the Company by soliciting, attempting to solicit, inducing, or
otherwise causing any employees of the Company to terminate his or her
employment.
6. Termination Of Employment.
(a) Either you or the Company may terminate your employment relationship at any
time for any legal reason whatsoever, or for no reason, with or without Cause or
advance notice. This at-will employment relationship cannot be changed except in
a writing approved by the Board. If the Company terminates your employment
without Cause at any time, you will receive as Severance Benefits: (i) regular
bi-weekly payments equal to your usual base salary, less payroll deductions and
required withholdings, for twelve (12) months (the ‘Severance Period’), with
such payments beginning on the date of your termination of employment, (ii) a
payment of that portion of the bonus, if any, you are entitled to for the
calendar year based upon performance for such year pro-rated based upon the
number of full months you were employed in such year, payable at the time such
amount would otherwise have been due, but in no event later than March 15 of the
year following the year in which such bonus was earned ((i) and (ii) are
sometimes collectively referred to as the ‘Severance Payments’), and
(iii) continuation of all group health and life insurance benefits during the
Severance Period, in exchange for the execution of a release of all claims
against the Company in form satisfactory to the Company. Additionally, if you
are terminated by the Company without Cause, to the extent permitted by the
Company’s 401(k) plan you will become immediately vested and, as set forth in
the separate agreements for the stock awards listed in 2.5.1 and 2.5.2 above,
any unvested portions of such grants will immediately vest. If you resign
voluntarily for any reason other than as specified above or if your employment
is terminated for Cause, all compensation and benefits will cease immediately,
and you will receive no Severance Benefits. Your “qualifying event” for purposes
of Section 4980B of the Internal Revenue Code of 1986, as amended (or any
successor provision thereto), shall be your termination of employment.

4



--------------------------------------------------------------------------------



 



Notwithstanding anything in this Agreement to the contrary, if the amount
described clause (i) of the preceding paragraph above exceeds an amount (the
‘Unrestricted Amount’) equal to two times the lesser of (A) your annual
compensation based on the annual rate of pay from the Company for the calendar
year preceding the calendar year of the severance date (adjusted for any
increase in such annual rate of pay during the calendar year of the severance
date that was expected to continue indefinitely if you had not terminated
employment) or (B) the maximum amount that can be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Internal Revenue Code, then
no more than the Unrestricted Amount may be paid in the six months following the
severance date and the bi-weekly payments shall be reduced to comply with this
limitation. If the monthly payments are reduced to comply with such limitation,
any amount not paid in the initial six months following the severance date shall
be paid in a lump sum six months and two days after the severance date and
thereafter the bi-weekly payments shall continue through the remainder of the
Severance Period.
     For purposes of this Agreement, “Cause” shall mean misconduct, including:
(i) commission of any felony or any crime involving moral turpitude or
dishonesty; (ii) participation in a fraud or act of dishonesty against the
Company; (iii) willful breach or gross negligence of the Company’s policies;
(iv) intentional damage to the Company’s property; (v) material breach of this
Agreement; (vi) your failure or refusal in a material respect to follow the
reasonable policies or directions of the Company as specified by the Chief
Executive Officer or Board of Directors after being provided with notice of such
failure and an opportunity to cure within seven (7) days of receipt of such
notice; (vii) any other intentional act or omission which subjects the Company
to substantial public disrespect, scandal or ridicule or (viii) your failure to
carry out the duties of your position after being provided with notice of such
failure and a reasonable opportunity to cure. Disability shall not constitute
Cause. For purposes of this Agreement, “Disability” shall mean a disability that
prevents you from substantially performing your duties under this Agreement for
a period of at least 45 consecutive days or 90 non-consecutive days within any
365-day period.
(b) In the event of death, the Company shall pay your designee any earned but
unpaid salary at the time of your death and, at the time such amount would
otherwise have been due, a pro rata portion of the bonus, if any, which may
otherwise have been paid to you with respect to the annual period in which the
death occurs.
7. General Provisions.
     7.1 Employment At-Will. Please understand that your employment with the
Company is “at will,” meaning that you may terminate your employment with the
Company at any time and for any reason whatsoever simply by notifying the
Company. Likewise, the Company may terminate your employment at any time and for
any legal reason, or for no reason, with or without Cause or advance notice.
This at-will relationship cannot be changed, nor may this Agreement be amended,
except in a writing signed by the President, Chief Executive Officer or Board of
Directors of the Company.

5



--------------------------------------------------------------------------------



 



     7.2 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including by e-mail or
by telecopy) or the third day after mailing by first class mail, to the Company
at its primary office location and to you at your address as listed on the
Company’s then current payroll records.
     7.3 Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.
     7.4 Waiver. If either party should waive any breach of any provisions of
this Agreement, he, she or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.
     7.5 Complete Agreement. Please also understand that your acceptance of this
Agreement should not be based on any promises or representations other than
those contained in this Agreement. Any promises contrary to the terms specified
in this Agreement are superseded by this Agreement. This Agreement and any
written option agreements between you and the Company constitute the entire
agreement between you and the Company and supersede any prior agreements between
you and the Company.
     7.6 Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by you and the Company, and each party’s
respective successors, assigns, heirs, executors and administrators, except that
you may not assign any of your duties hereunder and neither party may assign any
of its rights hereunder without the written consent of the other party, which
shall not be withheld unreasonably. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business and/or assets of the
Company to execute an agreement pursuant to which the successor expressly
assumes all of the liabilities and obligations of the Company hereunder and
agrees to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. If
any successor declines to offer you employment, refuses to assume this Agreement
or fails to perform its obligations hereunder, you will be deemed terminated
without Cause and will be entitled to the Severance Payments.
     7.7 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the Commonwealth
of Virginia.
     7.8 Survival. The following provisions of this Agreement shall survive the
termination of your employment and the assignment of this Agreement by the
Company to any successor in interest or other assignee: Section 2; Section 3;
Section 4 and Section 5.

6



--------------------------------------------------------------------------------



 



     7.9 Injunctive Relief. You acknowledge that the restrictions set forth in
Sections 3, 4 and 5 above are necessary to protect the Company’s confidential
proprietary information and other legitimate business interests and are
reasonable in all respects, including duration, territory and scope of activity
restricted. You further acknowledge that the provisions of Sections 3, 4 and 5
hereof are essential to the Company, that the Company would not enter into this
Agreement if it did not include these provisions and that damages sustained by
the Company as a result of a breach of these provisions cannot be adequately
remedied by damages, and You agree that the Company, in addition to any other
remedy it may have under this Agreement or at law, shall be entitled to
injunctive and other equitable relief to prevent or curtail any breach of
Sections 3, 4, and 5 of this Agreement. You agree that the existence of any
claim or cause of action by you against the Company or its affiliates, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of any of the provisions of Sections 3, 4, and 5
hereof.
     7.10 Section 409A. Each payment under this Agreement, including each
payment in a series of installment payments, is intended to be a separate
payment for purposes of Treas. Reg. § 1.409A-2(b), and is intended to be:
(i) exempt from Section 409A of the Code, the regulations and other binding
guidance promulgated thereunder (“Section 409A”), including, but not limited to,
by compliance with the short-term deferral exemption as specified in Treas. Reg.
§ 1.409A-1(b)(4) and the involuntary separation pay exception within the meaning
of Treas. Reg. § 1.409A-1(b)(9)(iii), or (ii) in compliance with Section 409A,
including, but not limited to, being paid pursuant to a fixed schedule or
specified date pursuant to Treas. Reg. § 1.409A-3(a) and the provisions of this
Agreement will be administered, interpreted and construed accordingly (or
disregarded to the extent such provision cannot be so administered, interpreted,
or construed).

7



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Agreement as of the day
and year first above written.

          GEOEYE INC.    
 
       
By:
       
 
 
 
Name: Matthew M. O’Connell    
 
  Title: Chief Executive Officer    
 
        EMPLOYEE:    
 
       
By:
       
 
 
 
Joseph F. Greeves    

8



--------------------------------------------------------------------------------



 



APPENDIX A
ANNUAL BONUS PERFORMANCE TARGETS
For each fiscal year, the annual bonus will be paid based on personal
performance and the Company’s performance measured against annual goals set by
the CEO and Board of Directors (or the compensation committee thereof) after
consultation with you.

9